Citation Nr: 1203553	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis, to include hepatitis C.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from May 1979 to January 1980.  

This matter comes before the Board of Veterans' Appeals from an April 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  A transcript of that proceeding is of record.

A May 2010 Board decision denied service connection for residuals of left otomastoiditis with postoperative residuals of a tympanomastoidectomy, to including hearing loss of the left ear, and remanded the claim for service connection for hepatitis, to include hepatitis C, for further development.  That claim has now been returned to the Board. 

In the May 2010 Board decision it was noted that the RO had not adjudicated claims for service connection for hearing loss in the right ear, decreased visual acuity, tinnitus or for dental problems (including any possible attempt to reopen a prior final rating decision on a dental claim).  It was not clear whether the Veteran wishes to claim service connection for decreased visual acuity, tinnitus or for dental problems (including any possible attempt to reopen a prior final rating decision on a dental claim).  Therefore, the Board did not have jurisdiction over these matters.  Thus, those matters were referred to the RO for adjudication of the claim for service connection for hearing loss in the right ear and for clarification as to whether he was seeking service connection for decreased visual acuity, tinnitus, and any dental condition.  

As yet, the RO has not taken any steps in regards to the matters referred to the RO in the May 2010 Board decision and, so these matters are again called to the attention of the RO for appropriate action. 

Additionally, in July 2010 the Veteran submitted a statement indicating that he was "appealing" the Board's May 2010 decision denying service connection for left otomastoiditis with postoperative residuals of a tympanomastoidectomy, to include hearing loss of the left ear.  Since it does not appear that he had actually taken the appropriate steps to appeal the Board's May 2010 decision, the question of whether the Veteran is attempting to reopen this claim is referred to the RO for clarification. 


FINDINGS OF FACT

Chronic hepatitis, including hepatitis C, is first shown years after service discharge and is not shown by probative evidence to be related to or to be of service onset.  


CONCLUSION OF LAW

Hepatitis, to include hepatitis C, was not incurred in or aggravated by active service nor may it be presumed to be of service origin.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.102, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim for service connection for hepatitis, to include hepatitis C, the Veteran was provided with pre-adjudication VCAA notice by letter, dated in September 2007.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also informed of the regulations governing the award of disability ratings and effective dates.  Moreover, as this claim of service connection is denied, no disability rating and effective date will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the veteran with respect to any defect in the VCAA notice required under Dingess at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's available service treatment records (STRs) are on file, as are his VA outpatient treatment (VAOPT) records. 

The Veteran testified at an RO travel Board hearing before this undersigned Veterans Law Judge in March 2010.  A transcript of that hearing is on file. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The Veteran was provided such an examination pursuant to the May 2010 Board remand, in June 2010.  His claim file was reviewed prior to the examination and prior to the rendition of a medical nexus opinion by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2010).  Unfortunately, the examiner could not provide an opinion without resorting to speculation because there had been no evidence or documentation of negative HCV testing while in the service.  "[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As stated, the 2010 VA examiner indicated that a lack of inservice documentation was the basis for not being able to render a definitive opinion.  An examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.  It would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion, for example if it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or if information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

There is no contention or allegation that the examination or opinion obtained is in any manner inadequate or incomplete.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed.Cir. May 6, 2011); 2011 WL 1707207 (Fed.Cir.).  

Accordingly, there has been full compliance with the Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's April 1979 examination for service entrance found no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had jaundice or hepatitis.  It was noted that he had had hepatitis one year ago but denied the use of needles.  He had not had any relapse and was cured.  

In August 1979 the Veteran was evaluated because of a history of having had hepatitis one year earlier.  He was to be tested for the presence of a hepatitis antigen.  On evaluation later that month it was noted that he had a history of icteric hepatitis which was "(?'serum')" one year ago.  He had no history of drug use, needle exposure or contact with a patient that had hepatitis.  He had not had any relapses and he had not lost weight.  He was asymptomatic at present.  He had no pruritis.  A physical examination found no abnormality.  The assessment was a history of hepatitis type unknown; rule out chronic hepatitis; rule out persistent antigenemia in light of a pending dental extraction.  A laboratory test later in August 1979 was negative for serum hepatitis B-5 antigen.  

In September 1979 it was noted that the Veteran's liver enzymes and bilirubin were normal and his antigen test had been negative.  It was noted that he most likely had had hepatitis A.  He had no laboratory evidence of continuing hepatic necrosis or persistent antigenemia.  He was approved for dental work with no danger of transmission of hepatitis B.  

The report of the examination for discharge from active service is not on file.  

VA outpatient treatment (VAOPT) records from 2003 to 2008 reflect treatment for, in part, multiple kidney stones and for alcohol abuse.  In June 2003 it was noted that the Veteran had a history of a laceration of the right wrist in 1991.  

In May 2007 it was reported that he had been diagnosed with hepatitis C in 2003 but had never undergone treatment nor ever had a liver biopsy.  He was given vaccinations for "HBV" and "HAV" and an April 2007 liver function test showed "AST" of 223 and "ALT" of 277, which were noted to be markedly elevated.  He stated that he was unsure how he may have acquired "HCV" but had never had a blood transfusion or had sex with prostitutes.  He denied any history of intravenous use of drugs or intra-nasal use of cocaine.  He had six tattoos, one of which he received in Illinois in 1979, one in Kentucky in 1980 or 1981, and the others were applied by a friend who was a tattoo artist between 1995 and 1998.  He had a significant history of alcohol use and reported that he had started drinking in about 1976.  He was asymptomatic but reported feeling some fatigue which he thought just might be his depression, for which he had been treated in the past.  It was discussed with the Veteran that the elevated liver function tests were indicative of liver inflammation and that his alcohol use was likely a significant element of this.  

At the March 2010 travel Board hearing letters from his father and an acquaintance were submitted in support of his claim.  Page 9.  The Veteran's service representative stated that VA had documented that the Veteran now had hepatitis C and that the Veteran was unaware, as the RO had found, that he had hepatitis A prior to service.  The Veteran testified that his hepatitis C caused him to be constantly fatigued.  During service when he had been getting shots with an air gun, a man in front of the Veteran had gotten a cut across his arm, and the Veteran was the next person in line.  Also, he had gotten a tattoo during basic training.  Page 10.  He did not know that he had had hepatitis A prior to or at service entrance because he had never been told prior to service or at service entrance that he had hepatitis A.  He did not know if hepatitis A led to hepatitis C.  He had gotten his tattoo probably within the first week of his basic training.  He had never used injectable drugs.  Page 11.  The Veteran had been with his father when his father, who had been in the military, was stationed in the Philippines for 2 1/2 years which was where the Veteran might have contracted hepatitis A.  He did not know how he contracted hepatitis C except that it might have been from the inservice tattooing or air gun injection.  He had first learned that he had hepatitis C in the mid-1980s when he had tried to give blood.  Page 12.

The Veteran testified that as to his claim for hepatitis, the injection with an air gun during service had occurred during basic training.  He had never had any blood transfusions.  Page 17.  The Veteran's service representative acknowledged that some of the records which might support one or both claims were no longer available.  Page 18.

The letter from the Veteran's father and from a friend addressed the matter of the Veteran's hearing loss.  

On VA examination in June 2010 the Veteran's claim file and medical records were reviewed.  It was noted that the onset of the Veteran's hepatitis had been in the 1980s.  The Veteran reported that he had been diagnosed with HCV in the 1980s.  He denied the use of intravenous drugs.  He had had a total of six(6) tattoos.  He received the first of these in 1979 while stationed at Chanute Air Force Base and it was on his right arm.  His second was in 1980.  He had received the remaining four (4) tattoos after his military service.  He also reported having had vaccinations with an air gun during his military service.  He reported having started drinking during his military service, in 1970, mostly drinking sic (6) beers daily, and which had progressed to "hard" alcohol, drinking approximately 6 drinks per day until he quit in 2008.  His course since the onset of the hepatitis had been stable.  

The Veteran had general symptoms, consisting of malaise but no skin symptoms and no generalized edema.  He had no mouth ulcers and no swollen, stiff or painful joints.  He had digestive symptoms of nausea, anorexia, moderate abdominal pain, and weight loss.  There were no signs of jaundice or anasarca.  The results of various laboratory studies were reported.  

The diagnosis was HCV and the problem associated with the diagnosis was hepatitis.  In response to the question posed in the Board remand the examiner stated that "wheter [sic] the veteran has HCV I cannot resolve this issue without resort to mere speculation."  The examiner continued, stating that a "[m]edical officer in 1979 reported negative HBV serology and possibly HAV infection.  No evidence or documentation of negative HCV testing while in the service."  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as any form of endocrinopathy, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  Moreover, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Here, the evidence shows that the Veteran had had hepatitis prior to his military service which had resolved.  Further testing during his military service failed to confirm the presence of chronic hepatitis during the Veteran's military service.  It is only years after his active military service that he is medically shown to have active and chronic hepatitis.  

On the question of the medical nexus between the Veteran's current hepatitis C and his military service, the only supporting evidence is the Veteran's own belief that there is a nexus between his inservice air gun inoculations and his development of hepatitis C during service.  Where, as here, the determinative issue involves medical causation competent medical evidence of the required nexus to support the claim.  The Veteran is a lay person and, so, is not competent to render a medical opinion as to the required nexus, which is essentially a medical determination.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this reason, the Board rejects the Veteran's personal opinion as favorable evidence of a nexus between the events in service and the current hepatitis C.  Moreover, even at that hearing the Veteran testified that he did not know what had caused his preservice hepatitis, which had apparently resolved, or what had caused his hepatitis C after service.  

The Board must observe that to the extent that there are clinical notations suggesting the Veteran's hepatitis might possibly be related to his having had one or more tattoos during (as well as after service), these are not medical opinions.  Rather, that clinical notation simply noted that this was what the Veteran related at that time.  A simply recording of a history related by the Veteran, without anything more such as an opinion by medical personnel or otherwise unenhanced by any additional medical comment, does not rise to the level of competent evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).   

The evidence shows that the Veteran had related having one or more tattoos during service and an inoculation with an air gun during service as possible causes of his current hepatitis C but that he has also had numerous tattoos after his military service.  The only competent medical nexus evidence is the VA examiner's opinion that, in substance, it cannot be determined that the Veteran's current hepatitis is of service origin, without resorting to speculation.  

The September 2007 VCAA letter informed the veteran that the medical community recognizes several risk factors for Hepatitis C infections.  These risk factors, included organ transplants before 1992, transfusion of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers (to include combat medic or corpsman), intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  

The Veteran has had multiple life experiences that might have placed him at risk for being infected with the Hepatitis C virus.  So, even assuming he did have one tattoo, or at most two tattoos, during service, and even assuming that he was given inoculations by an air gun during service, his life experiences include multiple other risk factors for the possible incurrence of Hepatitis C, all of which were incurred well after military service.  

But that notwithstanding, although the Veteran sincerely believes that his Hepatitis C may be due to events during service, he has not submitted or otherwise identified any probative evidence to substantiate this allegation.  The only indication of these events during service comes from him personally, and they are not otherwise supported by the records specifically concerning his military service.  

While the Veteran, as a lay person, is competent to testify to the pain or other symptoms he personally experienced during, as well as since, his military service, he is not competent to testify that what he experienced in service caused disability which is not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

Here, there is no competent medical evidence linking the Veteran's current Hepatitis C to his military service years earlier.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis, to include hepatitis C, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


